DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 28 December 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited documents were not attached or lacked dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of 

Claim Objections
Claim 29 is objected to because of the following informalities: In line 7, “actuable” should be replaced with -actuatable-.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 28, 29, 31, 32, 35, 36, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge, U.S. 2012/0078139 (hereinafter Aldridge) in view of Jensen, U.S. 2015/0088122 (hereinafter Jensen).
Regarding claims 21, 23-25, 28, 29, 31, 32, and 35, Aldridge discloses a system (note fig. 78) comprising the claimed end effector (note paragraph 131, fig. 6), the claimed jaw closure trigger (‘142’ in fig. 4), and a control circuit configured to apply the claimed tissue bite algorithm (note paragraph 278) to the electrodes based on an occurrence of a first tissue bite (note paragraph 277), wherein the first tissue bite is necessarily ‘based on’ the second jaw 
.       

Claims 22, 30, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Jensen as applied to claims 21, 23-25, 28, 29, 31, 32, 35, 36, 38, and 40 above, and further in view of Heard, U.S. 2010/0274244 (hereinafter Heard) and Gelbart, U.S. 2009/0192441 (hereinafter Gelbart).
Regarding claims 22, 30, and 37, Aldridge in view of Jensen teaches a system comprising a control circuit that necessarily determines an occurrence of individual tissue bites (see above).  While Jensen discloses the use of impedance data for feedback (note paragraph 61), this combination of references fails to expressly teach using impedance to determine the occurrence of individual tissue bites.  It is well known in the art that impedance data can be used as feedback for a variety of different purposes, including detecting tissue (note Gelbart – paragraph 21) and identifying tissue status during a procedure (note Heard - paragraph 11).  It is also well known in the art that untreated tissue has a lower impedance than tissue that has undergone electrosurgery, and that a wide variety of tissue parameters can be used interchangeably for feedback purposes.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the control circuit of Aldridge to utilize impedance data in the claimed manner.  This is because this modification would have merely comprised a simple substitution of interchangeable feedback configurations in order to produce a predictable result (see MPEP 2143).       

s 26, 27, 33, 34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Jensen as applied to claims 21, 23-25, 28, 29, 31, 32, 35, 36, 38, and 40 above, and further in view of Amundson, U.S. 2009/0179923 (hereinafter Amundson).
Regarding claims 26, 27, 33, 34, and 39, Aldridge in view of Jensen (see above) teaches a system having a repeat mode that can be terminated manually (via ‘92’ – see Jensen).  However, this combination of references fails to expressly teach a control circuit configured to automatically terminate the repeat mode based on a predetermined amount of inactivity.  Amundson teaches a system having a control circuit configured to automatically terminate a repeat mode based on a predetermined amount of inactivity (note paragraph 202).  It is well known in the art that this design (i.e., a system that is disabled due to inactivity) would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified Aldridge to comprise a control circuit configured to automatically terminate the repeat mode based on a predetermined amount of inactivity (as claimed) in order to increase safety and efficiency.  

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the combination of references does not meet the claim limitations, Examiner respectfully disagrees.  More specifically, Examiner maintains that Aldridge (not paragraphs 277-279) discloses manually actuating a jaw assembly in order to initiate an automated algorithm (as can be seen in the rejections above).  While Jensen has merely been relied on as a teaching reference for the cited deficiencies of Aldridge .   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/             Primary Examiner, Art Unit 3794